DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/4/2020 is being considered by the examiner.

Election/Restrictions
Claims 13, 22, and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (method of analyzing a liquid sample and method for assaying a sample that utilizes a QMAX apparatus together with imaging and a machine learning and/or artificial intelligence), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/4/22.
Applicant's election with traverse of claims 1-12, 14-21, 23-32, and 34-36 in the reply filed on 11/4/22 is acknowledged.  The traversal is on the ground(s) that the present invention teaches measuring, using a contact indicator, the time duration from the time that the sample contact the plate to the time that the contact indicator is imaged, wherein the sample either on a single plate or sandwiched between two plates.  This is not found persuasive because the groups (I and II) required a technical feature (a first plate and a second plate with a sample contact area in its inner surface capable of contacting a thin layer sample and a diffusion marker) which is not a special technical feature as it does not make a contribution over the prior art of Lalpuria (US Patent 8,326,008; already of record). 
Lalpuria et al. teach a method for determining the area of an analysis chamber covered by a biologic fluid sample quiescently residing within the chamber is provided. The chamber hasa first panel with an interior surface, and a second panel with an interior surface, both of which panels are transparent. The method includes the steps of: a) illuminating the sample residing within the analysis chamber at one or more wavelengths operable to highlight interfaces between the sample and air, and to highlight a constituent within the sample; b) imaging the sample along the one or more wavelengths, and producing image signals representative of the interaction of the one or more wavelengths with the sample; c) determining a location of at least one interface between the sample and air, using the image signals; d) determining a location of one or more constituents within the sample relative to the at least one sample-air interface using the image signals; and e) determining an area of the chamber containing the sample, using the location of the one or more constituents and the at least one sample-air interface. 
The requirement is still deemed proper and is therefore made FINAL.

					Claim Status
Claims 1-12, 14-21, 23-32, and 34-36 are pending and are examined. Claims 13, 22, and 33 are withdrawn and are not examined. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Correct spelling of “tume” to “time”.  Appropriate correction is required.

Claim 27 is objected to because of the following informalities:  Correct spelling of “bobbles” to “bubbles”.  Appropriate correction is required.

Claim 30 is objected to because of the following informalities:  Correct spelling of “learing” to “learning”.  Appropriate correction is required.

Claim 31 is objected to because of the following informalities:  Correct spelling of “learing” to “learning”.  Appropriate correction is required.

Claim 35 is objected to because of the following informalities:  Correct spelling of “bobbles” to “bubbles”.  Appropriate correction is required.

Claim 36 is objected to because of the following informalities:  Correct spelling of “learing” to “learning”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 16, 17, 25, 27, 30, 31, 34, 35, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 5, the limitation “a plurality of entities” is unclear and indefinite. What is a plurality of entities? How does a marker comprise a plurality of entities? Does this refer to a chemical or different kinds of labelling? Please clarify what each entity entails and if these are the same or different.

Regarding Claim 16, the limitation “the interaction marker comprises of a plurality of entities of one species” is unclear and indefinite. What is a plurality of entities? How does a marker comprise a plurality of entities? Does this refer to a chemical or different kinds of labelling? What does one species refer to? How is there a plurality of entities related to one species? Please clarify what each entity entails and if these are the same or different.

Regarding Claim 17, the limitation “wherein the interaction marker comprises of a plurality of entities of different species” is unclear and indefinite. What is a plurality of entities? How does a marker comprise a plurality of entities? Does this refer to a chemical or different kinds of labelling? What does different species refer to? How is there a plurality of entities related to different species? Please clarify what each entity entails and if these are the same or different.

Regarding Claim 25, the preamble “The apparatus or method of 

Regarding Claim 27, the limitation “including and not limited to” is unclear and indefinite. How is it both (and) including and also not limited to? Are all of the alternatives required, only one of the alternatives, or none of them? Please clarify the metes and bounds of the limitation “including and not limited to”.
Claim 27 recites the limitation "the machine learning".  There is insufficient antecedent basis for this limitation in the claim.

Claim 30 recites the limitation "the machine learning".  There is insufficient antecedent basis for this limitation in the claim.

Claim 31 recites the limitation "the machine learning".  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 34, “the pseudo-2D image” is unclear and indefinite. What does this mean and how is an image pseudo-2D? Claim 34 is dependent on claim 3 and image is not recited in claim 3. Please clarify. 

Claim 35 recites the limitation "the machine learning".  There is insufficient antecedent basis for this limitation in the claim.

Claim 36 recites the limitation "the machine learning".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, 19, 20, 21, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 34, 35, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lalpuria (US Pub 2009/0257632).

Regarding Claim 1, Brown teaches an apparatus for analyzing a thin layer sample, comprising: a first plate, a contact indicator, and an imager, wherein the first plate has a sample contact area on its inner surface for contacting a thin layer sample of a thickness of 1 mm or less, wherein the contact indicator is positioned in the sample contact area of the first plate and is configured to, upon contacting the sample, diffuse in the sample with a pre-determined diffusion rate, wherein the imager images the contact indictor in the sample; wherein, in the image, the contact indicator is distinguishable in the sample, and wherein the contact indicator indicates a time duration between the time that the sample is in contact with the first plate inner surface and the time of the imaging ([0022] The chamber 10 shown in FIGS. 1-3 includes at least three separators 26 disposed between the panels 12, 16. The separators 26 can be any structure that is disposable between the panels 12, 16, operable to space the panels 12, 16 apart from one another. [0024] The analysis of the sample quiescently disposed within the chamber 10 is performed using an analysis device that is operable to illuminate and image at least a portion of the sample and perform an analysis on the image. The image is produced in a manner that permits one or both of the light absorbance through, and fluorescent emissions from, at least a portion of the sample to be determined on a per image unit basis. [0031] In other embodiments, the present invention includes a colorant deposited on at least one interior surface of the chamber. The colorant (e.g., a fluorescent dye such as acridine orange) admixed with the sample can be sensed using illumination, and can be used to determine the sampleair interfaces. This limitation “the contact indicator indicates a time duration between the tume that the sample is in contact with the first plate inner surface and the time of the imaging” is directed to intended use of the device. A dye would be capable of indicating a time duration between a first event and a second event. See MPEP 2173.05(g) on functional limitations. The claim language “in the image” is functional/intended use because the image is not positively recited or required.)

Regarding Claim 2, Lalpuria teaches the apparatus of claim 1 further comprising a second plate and spacers, wherein: i. the first and second plates are movable relative to each other into different configurations; ii. one or both plates are flexible; iii. both plates have, on its respective inner surface, a sample contact area for contacting a sample; iv. the spacers are fixed to the respective inner surface of one or both of the plates and have a predetermined substantially uniform height; and  v. the contact indicator is positioned in the sample contact area of one or both of the plates; and wherein one of the configurations is an open configuration, in which: the two plates are partially or entirely separated apart, the spacing between the plates is not regulated by the spacers, and the sample is deposited on one or both of the plates, wherein another of the configurations is a closed configuration, which is configured after the sample deposition in the open configuration, and in the closed configuration: at least part of the deposited sample is compressed by the two plates into a layer of uniform thickness that is confined by the two plates, and the uniform thickness of the layer is regulated by the plates and the spacers, wherein the sample thickness is 1 mm or less ([0022] The chamber 10 shown in FIGS. 1-3 includes at least three separators 26 disposed between the panels 12, 16. The separators 26 can be any structure that is disposable between the panels 12, 16, operable to space the panels 12, 16 apart from one another. [0024] The analysis of the sample quiescently disposed within the chamber 10 is performed using an analysis device that is operable to illuminate and image at least a portion of the sample and perform an analysis on the image. The image is produced in a manner that permits one or both of the light absorbance through, and fluorescent emissions from, at least a portion of the sample to be determined on a per image unit basis. [0031] In other embodiments, the present invention includes a colorant deposited on at least one interior surface of the chamber. The colorant (e.g., a fluorescent dye such as acridine orange) admixed with the sample can be sensed using illumination, and can be used to determine the sampleair interfaces.).

Regarding Claim 3, Lalpuria teaches the apparatus of claim 2, wherein the contact indicator is a diffusion marker, and wherein a diffusion the diffusion marker indicates the time duration between the time that the sample is in contact with the plate on which the diffusion marker is positioned and the time of the imaging ([0031] The colorant (e.g., a fluorescent dye such as acridine orange) admixed with the sample can be sensed using illumination, and can be used to determine the sample-air interfaces. Any dye such a fluorescent dye can be used as a diffusion marker particular fluorescent dyes that are of different molecular weights).  

Regarding Claim 4, Lalpuria teaches the apparatus of claim 1, the contact indicator is a diffusion marker, and wherein a diffusion of the diffusion marker indicates the time duration between the time that the sample is in contact with the plate on which the diffusion marker is positioned and the time of the imaging  ([0031] The colorant (e.g., a fluorescent dye such as acridine orange) admixed with the sample can be sensed using illumination, and can be used to determine the sample-air interfaces. Any dye such a fluorescent dye can be used as a diffusion marker particular fluorescent dyes that are of different molecular weights).  

Regarding Claim 5, Lalpuria teaches the apparatus of claim 3, wherein the diffusion marker comprises a plurality of entities ([0041] In some embodiments, the identification of the sample-air interfaces can be facilitated by applying a dried layer of sensible colorant within the chamber. Sample entering and traveling within the chamber picks up a disproportionate amount of the sensible colorant (i.e., acridine orange) at the sample-air interface. The concentration of sensible colorant at the sample-air interface highlights the interface and makes it easier to identify.).

Regarding Claim 6, Lalpuria teaches the apparatus of claim 3, wherein the diffusion marker diffuses isotropically in the more than one diffusion direction in the liquid solution ([0041] In some embodiments, the identification of the sample-air interfaces can be facilitated by applying a dried layer of sensible colorant within the chamber. Sample entering and traveling within the chamber picks up a disproportionate amount of the sensible colorant (i.e., acridine orange) at the sample-air interface. The concentration of sensible colorant at the sample-air interface highlights the interface and makes it easier to identify.).  

Regarding Claim 7, Lalpuria teaches the apparatus of claim 3, wherein the diffusion marker diffuses anisotropically in the more than one diffusion direction in the liquid solution ([0041] In some embodiments, the identification of the sample-air interfaces can be facilitated by applying a dried layer of sensible colorant within the chamber. Sample entering and traveling within the chamber picks up a disproportionate amount of the sensible colorant (i.e., acridine orange) at the sample-air interface. The concentration of sensible colorant at the sample-air interface highlights the interface and makes it easier to identify.)  

Regarding Claim 8, Lalpuria teaches the apparatus of claim 1, wherein the diffusion marker is confined by a physical barrier thereby preventing the diffusion marker from diffusing in one or more directions in the liquid solution ([0041] In some embodiments, the identification of the sample-air interfaces can be facilitated by applying a dried layer of sensible colorant within the chamber. Sample entering and traveling within the chamber picks up a disproportionate amount of the sensible colorant (i.e., acridine orange) at the sample-air interface. The concentration of sensible colorant at the sample-air interface highlights the interface and makes it easier to identify. Physical barrier is the top plate and the bottom plate).  

Regarding Claim 9, Lalpuria teaches the apparatus of claim 3, wherein the diffusion marker is confined to diffuse in a groove on the inner surface of the plate on which the diffusion marker is positioned (the examiner notes that a groove on the inner surface of the plate has not been positively recited in a previous claim; the diffusion marker would be capable of being confined to diffuse in a groove).  

Regarding Claim 10, Lalpuria teaches the apparatus of claim 3, wherein the diffusion marker, when diffusing in the sample, is distinguishable from the sample by at least one parameter of the diffusion marker that is selected from the group consisting of light absorption, reflection, transmission, diffraction, scattering, and diffusion; luminescence, heat, viscosity, and magnetism ([0041] In some embodiments, the identification of the sample-air interfaces can be facilitated by applying a dried layer of sensible colorant within the chamber. Sample entering and traveling within the chamber picks up a disproportionate amount of the sensible colorant (i.e., acridine orange) at the sample-air interface. The concentration of sensible colorant at the sample-air interface highlights the interface and makes it easier to identify.).  

Regarding Claim 11, Lalpuria teaches the apparatus of claim 3, wherein the predetermined diffusion rate is constant (the examiner notes the diffusion rate is dependent on the dye or colorant and is capable of being constant).  

Regarding Claim 12, Lalpuria teaches the apparatus of claim 1, wherein the predetermined diffusion rate is a predetermined function of time (the examiner notes the diffusion rate is dependent on the dye or colorant and would inherently have a predetermined function of time.).  

Regarding Claim 14, Lalpuria teaches the apparatus of claim 1, wherein the contact indicator is an interaction marker, wherein the interaction marker interacts with the sample to bring about an interaction signal, and wherein the interaction signal is configured to indicate the time duration that the sample is in contact with the first plate inner surface ([0031] In other embodiments, the present invention includes a colorant deposited on at least one interior surface of the chamber. The colorant (e.g., a fluorescent dye such as acridine orange) admixed with the sample can be sensed using illumination, and can be used to determine the sample-air interfaces. In those instances where a fluorescent colorant is used, the sensible signal is a fluorescent emission at a particular wavelength created by a light source exciting the fluorescent colorant at another wavelength. The creation of the fluorescent emission may be described as a result of the "interaction" of the light used to illuminate the sample.).  

Regarding Claim 15, Lalpuria teaches the apparatus of claim 2, wherein the contact indicator is an interaction marker, wherein the interaction marker interacts with the sample to bring about an interaction signal, and wherein the interaction signal is configured to indicate the time duration that the sample is in contact with the first plate inner surface ([0031] In other embodiments, the present invention includes a colorant deposited on at least one interior surface of the chamber. The colorant (e.g., a fluorescent dye such as acridine orange) admixed with the sample can be sensed using illumination, and can be used to determine the sample-air interfaces. In those instances where a fluorescent colorant is used, the sensible signal is a fluorescent emission at a particular wavelength created by a light source exciting the fluorescent colorant at another wavelength. The creation of the fluorescent emission may be described as a result of the "interaction" of the light used to illuminate the sample.). 

Regarding Claim 16, Lalpuria teaches the apparatus of claim 15, wherein the interaction marker comprises of a plurality of entities of one species ([0031] In other embodiments, the present invention includes a colorant deposited on at least one interior surface of the chamber. The colorant (e.g., a fluorescent dye such as acridine orange) admixed with the sample can be sensed using illumination, and can be used to determine the sample-air interfaces. In those instances where a fluorescent colorant is used, the sensible signal is a fluorescent emission at a particular wavelength created by a light source exciting the fluorescent colorant at another wavelength. The creation of the fluorescent emission may be described as a result of the "interaction" of the light used to illuminate the sample.).  

Regarding Claim 17, Lalpuria teaches the apparatus of claim 15, wherein the interaction marker comprises of a plurality of entities of different species (([0031] In other embodiments, the present invention includes a colorant deposited on at least one interior surface of the chamber. The colorant (e.g., a fluorescent dye such as acridine orange) admixed with the sample can be sensed using illumination, and can be used to determine the sample-air interfaces. In those instances where a fluorescent colorant is used, the sensible signal is a fluorescent emission at a particular wavelength created by a light source exciting the fluorescent colorant at another wavelength. The creation of the fluorescent emission may be described as a result of the "interaction" of the light used to illuminate the sample.).   

Regarding Claim 18, Lalpuria teaches the apparatus of claim 15, wherein the interaction signal is provided by the interaction marker ([0031] In other embodiments, the present invention includes a colorant deposited on at least one interior surface of the chamber. The colorant (e.g., a fluorescent dye such as acridine orange) admixed with the sample can be sensed using illumination, and can be used to determine the sample-air interfaces. In those instances where a fluorescent colorant is used, the sensible signal is a fluorescent emission at a particular wavelength created by a light source exciting the fluorescent colorant at another wavelength. The creation of the fluorescent emission may be described as a result of the "interaction" of the light used to illuminate the sample.).  

Regarding Claim 19, Lalpuria teaches the apparatus of claim 15, wherein the interaction signal is provided by the sample ([0031] In other embodiments, the present invention includes a colorant deposited on at least one interior surface of the chamber. The colorant (e.g., a fluorescent dye such as acridine orange) admixed with the sample can be sensed using illumination, and can be used to determine the sample-air interfaces. In those instances where a fluorescent colorant is used, the sensible signal is a fluorescent emission at a particular wavelength created by a light source exciting the fluorescent colorant at another wavelength. The creation of the fluorescent emission may be described as a result of the "interaction" of the light used to illuminate the sample.).   

Regarding Claim 20, Lalpuria teaches the apparatus of claim 15, wherein the interaction signal is provided by an external entity ([0031] In other embodiments, the present invention includes a colorant deposited on at least one interior surface of the chamber. The colorant (e.g., a fluorescent dye such as acridine orange) admixed with the sample can be sensed using illumination, and can be used to determine the sample-air interfaces. In those instances where a fluorescent colorant is used, the sensible signal is a fluorescent emission at a particular wavelength created by a light source exciting the fluorescent colorant at another wavelength. The creation of the fluorescent emission may be described as a result of the "interaction" of the light used to illuminate the sample.).   

Regarding Claim 21, Lalpuria teaches the apparatus of claim 15, wherein the interaction signal is in a signal form selected from the group consisting of: chromatic signal, luminescence signal, heat, magnetic signal, electric signal, sound, any other electromagnetic signals, and any combination thereof ([0031] In other embodiments, the present invention includes a colorant deposited on at least one interior surface of the chamber. The colorant (e.g., a fluorescent dye such as acridine orange) admixed with the sample can be sensed using illumination, and can be used to determine the sample-air interfaces. In those instances where a fluorescent colorant is used, the sensible signal is a fluorescent emission at a particular wavelength created by a light source exciting the fluorescent colorant at another wavelength. The creation of the fluorescent emission may be described as a result of the "interaction" of the light used to illuminate the sample.).   

Regarding Claim 23, Lalpuria teaches the apparatus of claim 2 further comprising a device is capable of running an artificial intelligence and/or machine learning algorithm that is used to accurately determine the time duration (computer would be capable of having an algorithm to do this; [0027] The programmable analyzer 50 includes a central processing unit (CPU) and is connected (at least electronically and/or optically) to the sample illuminator 46 and image dissector 48. The CPU is adapted (e.g., programmed) to selectively perform the functions necessary to carry out the present method. It should be noted that the functionality of programmable analyzer may be implemented using hardware, software, firmware, or a combination thereof. Regarding artificial intelligence, the computer or programable analyzer of Lalpuria would be capable of doing these steps. [0039] The present invention is not limited to the above-described example of a digital binary masking procedure mask. The masking procedure can alternatively mask the regions using image processing operations such as edge-location algorithms and the like. [0040] The area of the sample region can be determined subsequently by summing the area associated with each masked image unit to arrive at the total area of the particular sample region. The total area of the sample regions represents the total area of the sample disposed within the chamber. The area of the sample regions can also be determined using a contrasting procedure if the total area of the imaged chamber is known or determinable. In such instances, the area of the no-sample regions can be masked and determined and then subtracted from the total imaged area to arrive at the sample region area. The total imaged area can be determined by summing the per image unit area of the entire image. If the total imaged area is symmetrically shaped, the area of a portion of the total imaged area can be determined and the appropriate multiplier can be subsequently applied to arrive at the total imaged area.).     

Regarding Claim 24, Lalpuria teaches the apparatus of claim 3 further comprising a device is capable of running an artificial intelligence and/or machine learning algorithm that is used to accurately determine the time duration (computer would be capable of having an algorithm to do this; [0027] The programmable analyzer 50 includes a central processing unit (CPU) and is connected (at least electronically and/or optically) to the sample illuminator 46 and image dissector 48. The CPU is adapted (e.g., programmed) to selectively perform the functions necessary to carry out the present method. It should be noted that the functionality of programmable analyzer may be implemented using hardware, software, firmware, or a combination thereof. Regarding artificial intelligence, the computer or programable analyzer of Lalpuria would be capable of doing these steps. [0039] The present invention is not limited to the above-described example of a digital binary masking procedure mask. The masking procedure can alternatively mask the regions using image processing operations such as edge-location algorithms and the like. [0040] The area of the sample region can be determined subsequently by summing the area associated with each masked image unit to arrive at the total area of the particular sample region. The total area of the sample regions represents the total area of the sample disposed within the chamber. The area of the sample regions can also be determined using a contrasting procedure if the total area of the imaged chamber is known or determinable. In such instances, the area of the no-sample regions can be masked and determined and then subtracted from the total imaged area to arrive at the sample region area. The total imaged area can be determined by summing the per image unit area of the entire image. If the total imaged area is symmetrically shaped, the area of a portion of the total imaged area can be determined and the appropriate multiplier can be subsequently applied to arrive at the total imaged area.).     
        

Regarding Claim 25, Lalpuria teaches the apparatus or method of claim 15, wherein the interaction marker is a dye, and wherein the dye changes color upon contacting the sample (the interaction marker is capable of being a dye; [0031] In other embodiments, the present invention includes a colorant deposited on at least one interior surface of the chamber. The colorant (e.g., a fluorescent dye such as acridine orange) admixed with the sample can be sensed using illumination, and can be used to determine the sample-air interfaces. In those instances where a fluorescent colorant is used, the sensible signal is a fluorescent emission at a particular wavelength created by a light source exciting the fluorescent colorant at another wavelength. The creation of the fluorescent emission may be described as a result of the "interaction" of the light used to illuminate the sample.).  

Regarding Claim 26, Lalpuria teaches the apparatus or method of claim 3, wherein the diffusion marker is an optical label (the diffusion marker is capable of being an optical label; [0031] The colorant (e.g., a fluorescent dye such as acridine orange) admixed with the sample can be sensed using illumination).  

Regarding Claim 27, Lalpuria teaches the apparatus of claim 3, wherein the machine learning improves the images captured by the imager on the apparatus and reduces the effects of noise and artifacts - including and not limited to air bobbles, dusts, shadows, and pillars (computer would be capable of having an algorithm to do this; [0027] The programmable analyzer 50 includes a central processing unit (CPU) and is connected (at least electronically and/or optically) to the sample illuminator 46 and image dissector 48. The CPU is adapted (e.g., programmed) to selectively perform the functions necessary to carry out the present method. It should be noted that the functionality of programmable analyzer may be implemented using hardware, software, firmware, or a combination thereof.).     

Regarding Claim 28, Lalpuria teaches the apparatus of determined by summing the per image unit area of the entire image. If the total imaged area is symmetrically shaped, the area of a portion of the total imaged area can be determined and the appropriate multiplier can be subsequently applied to arrive at the total imaged area.).       

Regarding Claim 29, Lalpuria teaches the apparatus of claim 15 further comprising a device is capable of running an artificial intelligence and/or machine learning algorithm that is used to accurately determine the time duration (computer would be capable of having an algorithm to do this; [0027] The programmable analyzer 50 includes a central processing unit (CPU) and is connected (at least electronically and/or optically) to the sample illuminator 46 and image dissector 48. The CPU is adapted (e.g., programmed) to selectively perform the functions necessary to carry out the present method. It should be noted that the functionality of programmable analyzer may be implemented using hardware, software, firmware, or a combination thereof. Regarding artificial intelligence, the computer or programable analyzer of Lalpuria would be capable of doing these steps. [0039] The present invention is not limited to the above-described example of a digital binary masking procedure mask. The masking procedure can alternatively mask the regions using image processing operations such as edge-location algorithms and the like. [0040] The area of the sample region can be determined subsequently by summing the area associated with each masked image unit to arrive at the total area of the particular sample region. The total area of the sample regions represents the total area of the sample disposed within the chamber. The area of the sample regions can also be determined using a contrasting procedure if the total area of the imaged chamber is known or determinable. In such instances, the area of the no-sample regions can be masked and determined and then subtracted from the total imaged area to arrive at the sample region area. The total imaged area can be determined by summing the per image unit area of the entire image. If the total imaged area is symmetrically shaped, the area of a portion of the total imaged area can be determined and the appropriate multiplier can be subsequently applied to arrive at the total imaged area.).     
      

Regarding Claim 30, Lalpuria teaches the apparatus of claim 2, wherein the machine learning uses a training that uses the spacers to reduce the data size in a training set (computer would be capable of having an algorithm to do this; [0027] The programmable analyzer 50 includes a central processing unit (CPU) and is connected (at least electronically and/or optically) to the sample illuminator 46 and image dissector 48. The CPU is adapted (e.g., programmed) to selectively perform the functions necessary to carry out the present method. It should be noted that the functionality of programmable analyzer may be implemented using hardware, software, firmware, or a combination thereof.).    

Regarding Claim 31, Lalpuria teaches the apparatus of claim 3, wherein the machine learing uses a training that uses the spacers to reduce the data size in a training set (computer would be capable of having an algorithm to do this with training; [0027] The programmable analyzer 50 includes a central processing unit (CPU) and is connected (at least electronically and/or optically) to the sample illuminator 46 and image dissector 48. The CPU is adapted (e.g., programmed) to selectively perform the functions necessary to carry out the present method. It should be noted that the functionality of programmable analyzer may be implemented using hardware, software, firmware, or a combination thereof.).      

Regarding Claim 32, Lalpuria teaches the apparatus of 

Regarding Claim 34, Lalpuria teaches the apparatus of claim 3, further comprising a device that is capable of running an algorithm such as deep learning to discriminatively locate, identify, segment and count analytes based on the pseudo-2D image captured by the imager (a computer would be capable of running an algorithm; [0027] The programmable analyzer 50 includes a central processing unit (CPU) and is connected (at least electronically and/or optically) to the sample illuminator 46 and image dissector 48. The CPU is adapted (e.g., programmed) to selectively perform the functions necessary to carry out the present method. It should be noted that the functionality of programmable analyzer may be implemented using hardware, software, firmware, or a combination thereof.).       

Regarding Claim 35, Lalpuria teaches the apparatus of claim 2, wherein the machine learning improves the images captured by the imager on the apparatus and reduces the effects of noise and artifacts - including and not limited to air bobbles, dusts, shadows, and pillars (a computer would be capable of running an algorithm for this; [0027] The programmable analyzer 50 includes a central processing unit (CPU) and is connected (at least electronically and/or optically) to the sample illuminator 46 and image dissector 48. The CPU is adapted (e.g., programmed) to selectively perform the functions necessary to carry out the present method. It should be noted that the functionality of programmable analyzer may be implemented using hardware, software, firmware, or a combination thereof.).       

Regarding Claim 36, Lalpuria teaches the apparatus of claim 15, wherein the machine learing uses a training that uses the spacers to reduce the data size in a training set (a computer would be capable of running an algorithm for this; [0027] The programmable analyzer 50 includes a central processing unit (CPU) and is connected (at least electronically and/or optically) to the sample illuminator 46 and image dissector 48. The CPU is adapted (e.g., programmed) to selectively perform the functions necessary to carry out the present method. It should be noted that the functionality of programmable analyzer may be implemented using hardware, software, firmware, or a combination thereof.).     

					Additional References
Brown (US Pub 2002/0164820) teaches [0074] According to embodiments of the invention wherein the assembly comprises a flow-through channel and sample retaining means, the substrate may be a first plate having a patterned layer of the first material formed thereon. The cover may be a second plate attached to and substantially parallel to the first plate, with the first and second plates having facing substantially parallel planar surfaces. [0112] The facing surfaces 36 and 28 are maintained spaced apart by spacer strips 40, which may comprise transfer adhesive strips, films or adhesive layers applied to edge regions of the substrate. 

Chou teaches (WO 2017/027643) teaches [0021] Now referring to FIGS. 1-3, an example of an acceptable analysis chamber 10 is one that includes a first panel 12 having an interior surface 14, and a second panel 16 having an interior surface 18. The panels 12, 16 are both sufficiently transparent to allow the transmission of light along predetermined wavelengths there through in an amount sufficient to perform the analysis described below. In preferred embodiments, at least portions of the panels 12, 16 are parallel with one another, and within those portions the interior surfaces 14, 18 are separated from one another by a height 20, which height may be known or measurable. An analysis chamber having parallel panels 12, 16 is preferred for at least the reason that the uniform chamber height facilitates a sample volume determination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798